Exhibit 10.1 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT Second Amendment dated as of February 24, 2014 (this " Amendment ") to the Second Amended and Restated Credit Agreement (as heretofore amended, the " Credit Agreement ") dated as of November 25, 2008 among Kinro, Inc., an Ohio corporation (" Kinro "), and Lippert Components, Inc., a Delaware corporation (" Lippert "), the Lenders parties thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent and Lender and Wells Fargo Bank N.A. as Documentation Agent and Lender. Terms used herein as defined terms and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. WHEREAS, the parties hereto wish to amend the Credit Agreement as set forth in this Amendment to increase the amount of the facility, to extend the term thereof and to make certain other changes as of the Effective Date; and WHEREAS, Kinro has been merged into Lippert, with Lippert as the surviving corporation; NOW THEREFORE, in consideration of the premises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto mutually agree as follows: 1. Amendments to Credit Agreement . (a) Revision of Certain Definitions . (i) The definition of "Borrower", as set forth in Section 1.01 of the Credit Agreement, is revised so that it shall read as follows: "' Borrower' means Lippert Components, Inc., a Delaware corporation. Any reference herein to the 'Borrowers' shall be to the Borrower." (ii)
